                  Case 3:19-cv-06244-RBL Document 24 Filed 05/15/20 Page 1 of 4



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        BENJAMIN ZIELINSKI,                               CASE NO. 3:19-cv-06244-RBL
 9
                               Plaintiff,                 ORDER ON DEFENDANT’S MOTION
10                 v.                                     TO STAY ENFORCEMENT OF
                                                          REMAND ORDER PENDING
11      FIRST NATIONAL INSURANCE                          APPEAL TO THE NINTH CIRCUIT
        COMPANY OF AMERICA,
12                                                        DKT. # 19
                               Defendant.
13

14
            THIS MATTER is before the Court on Defendant First National Insurance Company of
15
     America’s Motion to Stay Enforcement of Remand Order Pending Appeal to the Ninth Circuit.
16
     Dkt. # 19. On March 26, 2020, the Court granted Plaintiff Benjamin Zielinski’s Motion to
17
     Remand on the basis that First National’s estimate of the amount in controversy was based in
18
     part on unreasonable assumptions. Dkt. # 18 at 5. Despite finding issues with both parties’
19
     methods of calculation, the Court remanded this class action to state court because First National
20
     had not met its burden under Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1199 (9th Cir.
21
     2015). Id.
22
            When deciding whether to grant a stay, courts consider the following factors:
23
     “(1) whether the stay applicant has made a strong showing that he is likely to succeed on the
24
     ORDER ON DEFENDANT’S MOTION TO STAY
     ENFORCEMENT OF REMAND ORDER
     PENDING APPEAL TO THE NINTH CIRCUIT - 1
               Case 3:19-cv-06244-RBL Document 24 Filed 05/15/20 Page 2 of 4



 1   merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance

 2   of the stay will substantially injure the other parties interested in the proceeding; and (4) where

 3   the public interest lies.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (quoting Nken

 4   v. Holder, 556 U.S. 418, 432 (2009)). The first two factors are the most important. Id. With

 5   respect to the first factor, a movant need not show that they are more likely than not to succeed

 6   on the merits; rather, they need only demonstrate a “substantial case for relief on the merits” or

 7   that “serious legal questions are raised” by the appeal. Id. at 967-68.

 8           First National argues that its appeal raises the important legal question of what constitutes

 9   a “reasonable assumption” by a defendant in a CAFA case “when a plaintiff’s class definition is

10   so specific that a defendant would have to investigate every potential class member to establish

11   federal jurisdiction.” Motion, Dkt. # 19, at 3-4. First National further argues that the possibility

12   of spending time and money on duplicative litigation in state court if the case is sent back to

13   federal court constitutes irreparable injury. First National also points out that any stay would be

14   brief in light of CAFA’s requirement that appeals from remand orders be resolved within 60

15   days. 28 U.S.C. § 1453(c)(2). There is therefore little possibility of injury to Zielinski.

16           Zielinski responds (belatedly) that, because the remand order has already been issued, the

17   Court now lacks jurisdiction to entertain First National’s Motion. Alternatively, Zielinski argues

18   that First National cannot be harmed because Zielinski has promised not to move forward with

19   the state court action until the appeal is resolved. Even if the case did move forward, Zielinski

20   points out that discovery in the state court proceedings would also be useful if the case is

21   removed to federal court. Further, Zielinski contends that First National’s appeal does not raise

22   novel legal questions and will surely be denied.

23

24


     DKT. # 19 - 2
               Case 3:19-cv-06244-RBL Document 24 Filed 05/15/20 Page 3 of 4



 1           The Court disagrees with Zielinski that jurisdiction is lacking. As many courts have

 2   already observed, CAFA’s provision allowing defendants to appeal remand orders would be

 3   somewhat toothless if they were unable to obtain a stay from the district court. See, e.g.,

 4   Broadway Grill, Inc. v. Visa Inc., No. 16-CV-04040-PJH, 2016 WL 6069234, at *2 (N.D. Cal.

 5   Oct. 17, 2016) (“Because the remand order is appealable under CAFA, this court retains

 6   jurisdiction over the request to stay the case.”); Baron v. Johnson & Johnson, No. SACV 14-

 7   1531 JGB SPX, 2014 WL 7272229, at *2 (C.D. Cal. Dec. 17, 2014) (“[C]ourt have interpreted

 8   [28 U.S.C. § 1453(c)] to . . . provide continuing jurisdiction to reopen a previously remanded

 9   case.”); Manier v. Medtech Prods., 29 F. Supp. 3d 1284, 1287 (S.D. Cal. 2014) (“The Court

10   finds that it is appropriate for the Court to address a motion to stay pending appeal of a remand

11   order as Congress has specifically allowed these [CAFA] remand orders to be appealable.”). The

12   Court has limited jurisdiction to resolve First National’s Motion.

13           The Court also agrees with First National that a stay is appropriate in this case. First

14   National’s appeal raises serious questions about how the Ninth Circuit’s standard for evaluating

15   calculations of the amount in controversy applies in cases such as this where the plaintiff has

16   limited their class definition in multiple nuanced ways. Indeed, this Court found remand to be a

17   close question.

18           And while the Court agrees that discovery in state court could be equally useful if the

19   case was sent back to federal court, the parties would still likely expend some duplicative efforts

20   in state court. Zielinski’s promise not to advance the case in state court is also not fully

21   reassuring, since the court may advance the case on its own. This representation does, however,

22   demonstrate that Zielinski does not stand to be injured by a stay because he already intends to

23   wait until the appeal is resolved before moving forward with his lawsuit. Indeed, if Zielinski’s

24


     DKT. # 19 - 3
               Case 3:19-cv-06244-RBL Document 24 Filed 05/15/20 Page 4 of 4



 1   promise is genuine, his motivation for opposing First National’s Motion is somewhat mysterious.

 2   Finally, the Court finds that the likelihood of saving judicial resources means that a stay is in the

 3   public interest.

 4           For these reasons, the Court GRANTS First National’s Motion to Stay Enforcement of

 5   Remand Order Pending Appeal to the Ninth Circuit.

 6           IT IS SO ORDERED.

 7

 8           Dated this 15th day of May, 2020.



                                                           A
 9

10
                                                           Ronald B. Leighton
11                                                         United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     DKT. # 19 - 4
